         Case 6:21-mj-00114-MK          Document 12        Filed 06/14/21     Page 1 of 1


SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
ADAM E. DELPH, WSB#50312
Assistant United States Attorney
adam.delph@usdoj.gov
405 East 8th Avenue, Suite 2400
Eugene, Oregon 97401
Telephone: (541) 465-6771
Attorneys for the United States of America


                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


 UNITED STATES OF AMERICA                           6:21-mj-00114-MK

                 v.                                 JOINT STATUS REPORT

 MALIK FARD MUHAMMAD,

                 Defendant.

        Pursuant to this Court’s Order, the parties provide the following joint status report:

        Defendant is charged by information and is in custody. Discovery is in the process of

being provided. The government anticipates an indictment in this case, prior to the next status

hearing scheduled for June 30, 2021.

        The parties will provide additional information including the status of any negotiations in

the next status report.

        Dated: June 14, 2021

Respectfully submitted,

SCOTT E. ASPHAUG
Acting United States Attorney

/s/ Adam E. Delph                                     /s/ Jerry Needham
ADAM E. DELPH                                         JERRY NEEDHAM
Assistant United States Attorney                      Counsel for Malik Fard Muhammad
JOINT STATUS REPORT                                                                              Page 1
